SOMERVILLE, J.
This indictment was clearly good, and charged with sufficient certainty the crime of arson in the first degree, as defined by section 4346 of the present Code of 1876. — Code, form Ño. 34, p. 995. The description of the property burned, as “the jail of Wilcox county,” was a sufficient averment of ownership, without more. We judicially know that the county jails in this State are the property of the several counties in which they are severally located, and that each county in the State is a body corporate. — Code, 1876, §§ 820, 815. Matters of which judicial notice is taken need not be stated in indictments any more than in ordinary pleadings in civil causes. — Lockett v. The State, 63 Ala. 5; Code, 1876, § 4791; City Council of Montgomery v. Wright, 72 Ala. 411.
We perceive no error in the admission of the confessions shown to have been made by the defendant Johnson. They were free from every objection, even under the liberal rules laid down by this court, ample proof having first been made that they were not obtained by threats or promises, or in any manner induced by the appliances of hope or fear, excited in the mind of the accused. — Redd v. State, 69 Ala. 255; Murphy v. Style, 63 Ala. 1; Porter v. State, 55 Ala. 95.
*204The charge requested by the defendants and refused by the court was so obviously bad as scarcely to require notice. It entirely ignores the question of the actual guilt or innocence of the defendants, and directs their acquittal of the crime if the arson charged “could” have been committed without their assistance.
The record is free from error and the judgment is affirmed.